Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158176                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  TAMMY MORWAY,                                                                                      Elizabeth T. Clement,
          Plaintiff-Appellant,                                                                                        Justices
                                                                    SC: 158176
  v                                                                 COA: 337963
                                                                    Genesee CC: 2011-095182-NO
  MOTORS LIQUIDATION COMPANY,
           Defendant,
  and
  VOITH INDUSTRIAL SERVICES,
             Garnishee-Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of the application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs to either
  party.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 2, 2018

                                                                               Clerk